

114 S962 IS: Equity in Law Enforcement Act of 2015
U.S. Senate
2015-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 962IN THE SENATE OF THE UNITED STATESApril 15, 2015Mr. Reed (for himself, Ms. Ayotte, Mr. Leahy, Mr. Whitehouse, and Mr. Markey) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo extend the same Federal benefits to law enforcement officers serving private institutions of
			 higher education and rail carriers that apply to law enforcement officers
			 serving units of State and local government.
	
		1.Short
 titleThis Act may be cited as the Equity in Law Enforcement Act of 2015.
		2.Line-of-duty
			 death and disability benefits
 (a)AmendmentsSection 1204(9) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796b(9)) is amended—
 (1)in subparagraph (C)(ii), by striking or at the end;
 (2)in subparagraph (D), by striking the period at the end and inserting a semicolon; and
 (3)by adding at the end the following:
					
 (E)an individual who is—
 (i)serving a private institution of higher education in an official capacity, with or without compensation, as a law enforcement officer; and
 (ii)sworn, licensed, or certified under the laws of a State for the purposes of law enforcement (and trained to meet the training standards for law enforcement officers established by the relevant governmental appointing authority); or
 (F)a rail police officer who is—
 (i)employed by a rail carrier; and
 (ii)sworn, licensed, or certified under the laws of a State for the purposes of law enforcement (and trained to meet the training standards for law enforcement officers established by the relevant governmental appointing authority)..
 (b)Applicability of amendmentsThe amendments made by this section shall apply to a personal injury sustained in the line of duty by an individual described in subparagraph (E) or (F) of section 1204(9) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796b(9)), as added by subsection (a), on or after April 15, 2013.
			3.Law enforcement
			 armor vests
			(a)Grant
 ProgramSection 2501 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796ll) is amended—
 (1)in subsection (a)—
 (A)by striking and Indian tribes and inserting Indian tribes, private institutions of higher education, and rail carriers; and
 (B)by inserting before the period at the end the following: and law enforcement officers serving private institutions of higher education and rail carriers who are sworn, licensed, or certified under the laws of a State for the purposes of law enforcement (and trained to meet the training standards for law enforcement officers established by the relevant governmental appointing authority);
 (2)in subsection (b)(1), by striking or Indian tribe and inserting Indian tribe, private institution of higher education, or rail carrier; and
 (3)in subsection (e), by striking or Indian tribe and inserting Indian tribe, private institution of higher education, or rail carrier.
 (b)ApplicationsSection 2502 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796ll–1) is amended—
 (1)in subsection (a), by striking or Indian tribe and inserting Indian tribe, private institution of higher education, or rail carrier; and
 (2)in subsection (b), by striking and Indian tribes and inserting Indian tribes, private institutions of higher education, and rail carriers.
 (c)DefinitionsSection 2503(6) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796ll–2(6)) is amended by striking or Indian tribe and inserting Indian tribe, private institution of higher education, or rail carrier.
			4.Byrne
 grantsSection 501(b)(2) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3751(b)(2)) is amended by inserting after units of local government the following: , private institutions of higher education, and rail carriers.